             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND PLUMBING )                Case No.
14   INC, individually and on behalf of all )
     others similarly situated,             )    CLASS ACTION
15                                          )
16   Plaintiff,                             )    COMPLAINT FOR VIOLATIONS
                                            )    OF:
17
            vs.                             )
18                                          )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
19   FIG CAPITAL, LLC; and DOES 1           )               CONSUMER PROTECTION
     through 10, inclusive,                 )               ACT [47 U.S.C. §227(b)]
20                                          )       2.      WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
21   Defendant.                             )               CONSUMER PROTECTION
                                            )               ACT [47 U.S.C. §227(b)]
22                                                  3.      NEGLIGENT VIOLATIONS
                                            )
                                                            OF THE TELEPHONE
23                                          )               CONSUMER PROTECTION
24
                                            )               ACT [47 U.S.C. §227(c)]
                                            )       4.      WILLFUL VIOLATIONS
25                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
26                                          )               ACT [47 U.S.C. §227(c)]
                                            )
27                                          )    DEMAND FOR JURY TRIAL
28                                          )


                               CLASS ACTION COMPLAINT
                                           -1-
                Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 2 of 13




 1         Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.       Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of FIG CAPITAL, LLC (“Defendant”),
 8   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 9   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
10   U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the National
11   Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                               JURISDICTION & VENUE
13         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a California corporation with its principle place of business also in California, seeks
15   relief on behalf of a Class, which will result in at least one class member belonging
16   to a different state than that of Defendant, a New York company. Plaintiff also
17   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
18   when aggregated among a proposed class in the thousands, exceeds the
19   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
20   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
21   (“CAFA”) are present, and this Court has jurisdiction.
22         3.       Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Alameda.
26                                         PARTIES
27         4.       Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
28   is a rooting and plumbing business in Emeryville, California and is a “person” as


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 3 of 13




 1   defined by 47 U.S.C. § 153 (39).
 2         5.       Defendant, FIG CAPITAL, LLC (“FIG”), is an entity in the business
 3   finance industry, and is a “person” as defined by 47 U.S.C. § 153 (39).
 4         6.       The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         7.       Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                               FACTUAL ALLEGATIONS
19         8.       Beginning in or around August of 2016, Defendant contacted Plaintiff
20   on Plaintiff’s cellular telephone number ending in -6147 in an attempt to solicit
21   Plaintiff to purchase Defendant’s services.
22         9.       Defendant used an “automatic telephone dialing system” as defined
23   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
24         10.      Defendant contacted or attempted to contact Plaintiff from telephone
25   numbers belonging to Defendant, including but not limited to (516) 439-4178.
26         11.      Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         12.      Defendant’s calls were placed to telephone number assigned to a


                                  CLASS ACTION COMPLAINT
                                                -3-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 4 of 13




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7         14.    Furthermore, Plaintiff’s cellular telephone number ending in -6147
 8   has been on the National Do-Not-Call Registry well over thirty (30) days prior to
 9   Defendant’s initial calls.
10         15.    Defendant placed multiple calls soliciting its business to Plaintiff on
11   beginning in or around August of 2016.
12         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
14         17.    Plaintiff received numerous solicitation calls from Defendant within a
15   12-month period.
16         18.    Plaintiff is not a customer of Defendant’s services and has never
17   provided any personal information, including his telephone number, to Defendant
18   for any purpose whatsoever. Accordingly, Defendant never received Plaintiff’s
19   “prior express consent” to receive calls using an automatic telephone dialing
20   system or an artificial or prerecorded voice on his telephone pursuant to 47 U.S.C.
21   § 227(b)(1)(A).
22         19.    Despite this, Defendant continued to call Plaintiff in an attempt to
23   solicit its services and in violation of the National Do-Not-Call provisions of the
24   TCPA.
25         20.    Upon information and belief, based on Plaintiff’s experiences of being
26   called by Defendant, and at all relevant times, Defendant failed to establish and
27   implement reasonable practices and procedures to effectively prevent telephone
28   solicitations in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).


                                  CLASS ACTION COMPLAINT
                                              -4-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 5 of 13




 1                               CLASS ALLEGATIONS
 2         21.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                  All persons within the United States who received any
 7                solicitation/telemarketing   telephone   calls    from
 8                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 9
                  system or an artificial or prerecorded voice and such
10                person had not previously consented to receiving such
11
                  calls within the four years prior to the filing of this
                  Complaint
12
13         22.    The class concerning the National Do-Not-Call violation (hereafter
14   “The DNC Class”) is defined as follows:
15
                  All persons within the United States registered on the
16
                  National Do-Not-Call Registry for at least 30 days, who
17                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
18
                  more than one call made by or on behalf of Defendant
19                that promoted Defendant’s products or services, within
20                any twelve-month period, within four years prior to the
                  filing of the complaint.
21
22         23.    Plaintiff represents, and is a member of, The ATDS Class, consisting
23   of all persons within the United States who received any solicitation telephone calls
24   from Defendant to said person’s cellular telephone made through the use of any
25   automatic telephone dialing system or an artificial or prerecorded voice and such
26   person had not previously not provided their cellular telephone number to
27   Defendant within the four years prior to the filing of this Complaint.
28         24.    Plaintiff represents, and is a member of, The DNC Class, consisting


                                CLASS ACTION COMPLAINT
                                              -5-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 6 of 13




 1   of all persons within the United States registered on the National Do-Not-Call
 2   Registry for at least 30 days, who had not granted Defendant prior express consent
 3   nor had a prior established business relationship, who received more than one call
 4   made by or on behalf of Defendant that promoted Defendant’s products or services,
 5   within any twelve-month period, within four years prior to the filing of the
 6   complaint.
 7         25.     Defendant, their employees and agents are excluded from The
 8   Classes. Plaintiff does not know the number of members in The Classes, but
 9   believes the Classes members number in the thousands, if not more. Thus, this
10   matter should be certified as a Class Action to assist in the expeditious litigation of
11   the matter.
12         26.     The Classes are so numerous that the individual joinder of all of its
13   members is impractical. While the exact number and identities of The Classes
14   members are unknown to Plaintiff at this time and can only be ascertained through
15   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
16   The Classes includes thousands of members. Plaintiff alleges that The Classes
17   members may be ascertained by the records maintained by Defendant.
18         27.     Plaintiff and members of The ATDS Class were harmed by the acts of
19   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
20   and ATDS Class members via their cellular telephones thereby causing Plaintiff
21   and ATDS Class members to incur certain charges or reduced telephone time for
22   which Plaintiff and ATDS Class members had previously paid by having to retrieve
23   or administer messages left by Defendant during those illegal calls, and invading
24   the privacy of said Plaintiff and ATDS Class members.
25         28.     Common questions of fact and law exist as to all members of The
26   ATDS Class which predominate over any questions affecting only individual
27   members of The ATDS Class. These common legal and factual questions, which
28   do not vary between ATDS Class members, and which may be determined without


                                 CLASS ACTION COMPLAINT
                                               -6-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 7 of 13




 1   reference to the individual circumstances of any ATDS Class members, include,
 2   but are not limited to, the following:
 3                a.     Whether, within the four years prior to the filing of this
 4                       Complaint, Defendant made any telemarketing/solicitation call
 5                       (other than a call made for emergency purposes or made with
 6                       the prior express consent of the called party) to a ATDS Class
 7                       member using any automatic telephone dialing system or any
 8                       artificial or prerecorded voice to any telephone number
 9                       assigned to a cellular telephone service;
10                b.     Whether Plaintiff and the ATDS Class members were damaged
11                       thereby, and the extent of damages for such violation; and
12                c.     Whether Defendant and their agents should be enjoined from
13                       engaging in such conduct in the future.
14         29.    As a person that received numerous telemarketing/solicitation calls
15   from Defendant using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
17   claims that are typical of The ATDS Class.
18         30.    Plaintiff and members of The DNC Class were harmed by the acts of
19   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
20   and DNC Class members via their telephones for solicitation purposes, thereby
21   invading the privacy of said Plaintiff and the DNC Class members whose telephone
22   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
23   members were damaged thereby.
24         31.    Common questions of fact and law exist as to all members of The
25   DNC Class which predominate over any questions affecting only individual
26   members of The DNC Class. These common legal and factual questions, which do
27   not vary between DNC Class members, and which may be determined without
28   reference to the individual circumstances of any DNC Class members, include, but


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 8 of 13




 1   are not limited to, the following:
 2                a.     Whether, within the four years prior to the filing of this
 3                       Complaint, Defendant or its agents placed more than one
 4                       solicitation call to the members of the DNC Class whose
 5                       telephone numbers were on the National Do-Not-Call Registry
 6                       and who had not granted prior express consent to Defendant and
 7                       did not have an established business relationship with
 8                       Defendant;
 9                b.     Whether Defendant obtained prior express written consent to
10                       place solicitation calls to Plaintiff or the DNC Class members’
11                       telephones;
12                c.     Whether Plaintiff and the DNC Class member were damaged
13                       thereby, and the extent of damages for such violation; and
14                d.     Whether Defendant and their agents should be enjoined from
15                       engaging in such conduct in the future.
16         32.    As a person that received numerous solicitation calls from Defendant
17   within a 12-month period, who had not granted Defendant prior express consent
18   and did not have an established business relationship with Defendant, Plaintiff is
19   asserting claims that are typical of the DNC Class.
20         33.    Plaintiff will fairly and adequately protect the interests of the members
21   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
22   class actions.
23         34.    A class action is superior to other available methods of fair and
24   efficient adjudication of this controversy, since individual litigation of the claims
25   of all Classes members is impracticable. Even if every Classes member could
26   afford individual litigation, the court system could not. It would be unduly
27   burdensome to the courts in which individual litigation of numerous issues would
28   proceed. Individualized litigation would also present the potential for varying,


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 9 of 13




 1   inconsistent, or contradictory judgments and would magnify the delay and expense
 2   to all parties and to the court system resulting from multiple trials of the same
 3   complex factual issues. By contrast, the conduct of this action as a class action
 4   presents fewer management difficulties, conserves the resources of the parties and
 5   of the court system, and protects the rights of each Classes member.
 6         35.    The prosecution of separate actions by individual Classes members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Classes members not parties to
 9   such adjudications or that would substantially impair or impede the ability of such
10   non-party Class members to protect their interests.
11         36.    Defendant have acted or refused to act in respects generally applicable
12   to The Classes, thereby making appropriate final and injunctive relief with regard
13   to the members of the Classes as a whole.
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                   47 U.S.C. §227(b).
17                             On Behalf of the ATDS Class
18         37.    Plaintiff repeats and incorporates by reference into this cause of action
19   the allegations set forth above at Paragraphs 1-36.
20         38.    The foregoing acts and omissions of Defendant constitute numerous
21   and multiple negligent violations of the TCPA, including but not limited to each
22   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
23   47 U.S.C. § 227 (b)(1)(A).
24         39.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
25   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
26   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         40.    Plaintiff and the ATDS Class members are also entitled to and seek
28   injunctive relief prohibiting such conduct in the future.


                                  CLASS ACTION COMPLAINT
                                              -9-
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 10 of 13




 1
 2                             SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                           Act
 5                                   47 U.S.C. §227(b)
 6                             On Behalf of the ATDS Class
 7         41.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-40.
 9         42.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
12   and in particular 47 U.S.C. § 227 (b)(1)(A).
13         43.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         44.    Plaintiff and the Class members are also entitled to and seek injunctive
18   relief prohibiting such conduct in the future.
19                             THIRD CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                   47 U.S.C. §227(c)
22                              On Behalf of the DNC Class
23         45.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-44.
25         46.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
28   47 U.S.C. § 227 (c)(5).


                                 CLASS ACTION COMPLAINT
                                              - 10 -
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 11 of 13




 1         47.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 2   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 4         48.      Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                             FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                             Act
 9                                   47 U.S.C. §227 et seq.
10                               On Behalf of the DNC Class
11         49.      Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-48.
13         50.      The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         51.      As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(c)(5).
21         52.      Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                 PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                              FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                     47 U.S.C. §227(b)
28               • As a result of Defendant’s negligent violations of 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                               - 11 -
          Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 12 of 13




 1             §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 2             request $500 in statutory damages, for each and every violation,
 3             pursuant to 47 U.S.C. 227(b)(3)(B).
 4           • Any and all other relief that the Court deems just and proper.
 5                       SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                       Act
 8                               47 U.S.C. §227(b)
 9           • As a result of Defendant’s willful and/or knowing violations of 47
10             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
11             entitled to and request treble damages, as provided by statute, up to
12             $1,500, for each and every violation, pursuant to 47 U.S.C.
13             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14           • Any and all other relief that the Court deems just and proper.
15                        THIRD CAUSE OF ACTION
16       Negligent Violations of the Telephone Consumer Protection Act
17                               47 U.S.C. §227(c)
18           • As a result of Defendant’s negligent violations of 47 U.S.C.
19             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
20             request $500 in statutory damages, for each and every violation,
21             pursuant to 47 U.S.C. 227(c)(5).
22           • Any and all other relief that the Court deems just and proper.
23                       FOURTH CAUSE OF ACTION
24   Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                       Act
26                               47 U.S.C. §227(c)
27           • As a result of Defendant’s willful and/or knowing violations of 47
28             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled


                             CLASS ACTION COMPLAINT
                                         - 12 -
             Case 3:20-cv-00456-TSH Document 1 Filed 01/22/20 Page 13 of 13




 1                to and request treble damages, as provided by statute, up to $1,500,
 2                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 3               • Any and all other relief that the Court deems just and proper.
 4                                    JURY DEMAND
 5         53.    Pursuant to the Seventh Amendment to the Constitution of the United
 6   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 7
           Respectfully Submitted this 21st Day of January, 2020.
 8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
12                                         Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
